Citation Nr: 1540962	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  09-34 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right knee disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from August 1989 to December 1989, February 2003 to June 2004, and August 2010 to August 2011.  He also had additional service with the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
February 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico.

In April 2013, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of the hearing has been associated with the claims file.  In July 2013, the Board remanded the issues on appeal for additional development.

This matter was previously before the Board in July 2013 and August 2014 at which time it was remanded for additional development.  It is now returned to the Board.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  


FINDING OF FACT

By rating action dated in June 2015, the agency of original jurisdiction granted service connection for right knee meniscus tear with bakers cyst.


CONCLUSION OF LAW

The Veteran's claim of service connection for right knee meniscus tear with bakers 
cyst is dismissed as no justiciable case or controversy is before the Board at this time.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 4.14, 19.4, 20.101, 20.200, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran had disagreed with an adverse decision that denied service connection for a right knee disorder.  Following the most recent August 2014 Board Remand, in June 2015, the agency of original jurisdiction granted service connection for right knee meniscus tear with bakers cyst.  This represents a full grant of the benefit sought on appeal.  Accordingly, because there remains no allegation of errors of fact or law for appellate consideration with regard to this aspect of the Veteran's claim, the issue is dismissed.  See 38 U.S.C.A. § 7105(d)(5) (West 2014) (the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed); see also Mintz v. Brown, 6 Vet. App. 277, 283   (1994) (the Board lacks jurisdiction to review a case if no benefit would accrue to the claimant). 


ORDER

The appeal as to the issue of entitlement to service connection for right knee meniscus tear with bakers cyst is dismissed.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


